EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the 1st day of
December, 2016, by and between DATA BACKUP SOLUTIONS, INC., a Nevada corporation
(the “Company”), and JAMES HOLLAND, an individual residing in the United Kingdom
(the “Executive”).

 

WHEREAS, the parties hereto wish to define and set forth the terms and
conditions of the employment relationship between the Company and the Executive,

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

SECTION I.1. DEFINITIONS. For purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Subsidiaries; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; without the same being corrected within
ten (10) days after being given written notice thereof; (c) the conviction of
the Executive of any felony or any crime involving moral turpitude; (d) willful
or prolonged absence from work by the Executive (other than by reason of
disability due to physical or mental illness or at the direction of the Company
or its Subsidiaries) or failure, neglect or refusal by the Executive to perform
his duties and responsibilities without the same being corrected within ten (10)
days after being given written notice thereof; (e) failure by the Executive to
substantially perform his duties and responsibilities hereunder without the same
being corrected within thirty (30) days after being given written notice
thereof, as determined by the Company in good faith; (f) continued and habitual
use of alcohol by the Executive to an extent which materially impairs the
Executive’s performance of his duties without the same being corrected within
ten (10) days after being given written notice thereof; (g) the Executive’s use
of illegal drugs; (h) the material breach by the Executive of any of the
covenants contained in this Agreement without, in the case of any breach capable
of being corrected, the same being corrected within ten (10) days after being
given written notice thereof; or (i) any action or omission in violation of
Company guidelines concerning operating procedures and business activities of
the Company if such action or omission constitutes a knowing violation of the
Company’s guidelines and causes the Company’s tax status to be jeopardized;
provided, however, that none of the foregoing infractions (a) through (h) shall
constitute “cause” unless the infraction results in material harm to the
Company.

 



 

   



 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive; or (c) the disclosure of which is consented to in writing by
the Company.



 

“Date of Termination” has the meaning set forth in Section 5.01.

 

“Employment Period” has the meaning set forth in Section 2.01.

 

“Good Reason” means, without the Executive’s written consent, (a) a material
breach of this Agreement by the Company without the same being corrected within
ten (10) days after being given written notice thereof; or (b) a reduction in
the Executive’s Base Salary.

 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Noncompetition Period” has the meaning set forth in Section 9.01.

 

“Notice of Termination” has the meaning set forth in Section 5.04.

 

“Permanent Disability” shall have the same meaning as set forth in any
disability insurance policy maintained by the Company for the Executive or, in
the absence of such a policy, shall mean those circumstances where the Executive
is unable to continue to perform the usual customary duties of his assigned job
or as otherwise assigned in accordance with the provisions of this Agreement for
a period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Start Date” has the meaning set forth in Section 2.01.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other subsidiaries of that Person or
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For purposes of this definition, a Person
or Persons will be deemed to have a twenty (20) percent or more ownership
interest in a partnership, limited liability company, association or other
business entity if such Person or Persons are allocated twenty (20) percent or
more of partnership, limited liability company, association or other business
entity gains or losses or control the managing director or member or general
partner of such partnership, limited liability company, association or other
business entity.




  2

   



 

ARTICLE II.
EMPLOYMENT

 

SECTION II.1 EMPLOYMENT PERIOD. The Company shall employ the Executive, and the
Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on December 1,
2016 (the “Start Date”) and ending on the Date of Termination as defined in
Section 5.01 below (the “Employment Period”).

 

ARTICLE III.

POSITION AND DUTIES

 

SECTION III.1 Position and Duties. Effective on the Start Date, the Executive
shall serve as Chief Operating Officer and Chief Technology Officer of the
Company, render such administrative, financial and other executive and
managerial services to the Company which are consistent with Executive’s
position and have such responsibilities, powers and duties as may from time to
time be prescribed by the Board of Directors of the Company; provided that such
responsibilities, powers and duties are substantially consistent with those
customarily assigned to individuals serving in such position at comparable
companies or as may be reasonably required by the conduct of the business of the
Company. During the Employment Period the Executive shall devote exclusively all
of his working time and efforts to the business and affairs of the Company. The
Executive shall not directly or indirectly render any services of a business,
commercial or professional nature to any other person or for-profit organization
not related to the business of the Company or its subsidiaries, whether for
compensation or otherwise, without prior written consent of the Board of
Directors of the Company. Notwithstanding the foregoing, and provided that such
activities do not interfere with the fulfillment of Executive’s obligations
hereunder, Executive may: (i) serve as an officer, director or trustee of any
charitable or non-profit entity; (ii) own a passive investment in any private
company even if it directly competes with the Company and own up to 5% of the
outstanding voting securities of any public company; or (iii) serve as a
director of up to two other companies so long as such companies do not compete
with the Company.

 

SECTION III.2 Work Location. While employed by the Company hereunder, the
Executive shall perform his duties (when not traveling or engaged elsewhere in
the performance of his duties) at the offices of the Company in the United
Kingdom or at such other place as the Company may in its discretion from time to
time direct. The Executive shall travel to such places outside of the United
Kingdom on the business of the Company in such manner and on such occasions as
the Company may from time to time reasonably require.




  3

   



 

ARTICLE IV.



BASE SALARY AND BENEFITS

 

SECTION IV.1 Base Salary. During the Employment Period, the Executive’s base
salary will be £48,792 per annum (the “Base Salary”). The Base Salary will be
payable monthly on the 28th day of each month in arrears in twelve (12) equal
installments. Annually during the Employment Period, the Company shall review
with the Executive his job performance and compensation, and if deemed
appropriate by the Board of Directors of the Company or its delegate, in its
discretion, the Executive’s Base Salary may be increased. Normal hours of
employment are 8:30 a.m. to 5:00 p.m., Monday to Friday. The Executive’s salary
has been computed to reflect that his regular duties are likely, from time to
time, to require more than forty (40) hours per week and the Executive shall not
be entitled to receive any additional remuneration for any such additional
hours.

 

SECTION IV.2 Benefits. In addition to the Base Salary, the Executive shall be
entitled to the following benefits during the Employment Period:

 

(a) Pension contribution of £250 per month during the term of the Employment
Period;

 

(b) A maximum of twenty one (21) days of paid vacation annually during the term
of the Employment Period;

 

(c) An automobile allowance of £245 per month commencing February 2017 and
continuing through the Termination Date;

 

(d) Stock compensation in an amount of shares equal to 2.4% of the Company’s
total issued and outstanding shares of common stock to be issued on the first
and second anniversary of the Start Date; provided, however, that if the Date of
Termination shall occur prior to either the first or second anniversary, then
the Company shall have no obligation to make such issuance of shares as stock
compensation related to such anniversary; and

 

(e) In addition to all other consideration described herein, the Company shall
pay Executive additional compensation as follows:

 

(i) for every sales contract that the Executive closes that has a stated value
of up to £15,000, then the Company shall pay to the Executive ten percent (10%)
of the value of such sales contract; and

 

(ii) for every sales contract that the Executive closes that has a stated value
of more than £15,000, then the Company shall pay to the Executive fifteen
percent (15%) of the value of such sales contract.

 

All payments of such additional compensation provided in this subsection (e)
shall not be due and payable by the Company within 30 days of the effective date
of such sales contract.




  4

   



 

ARTICLE V.



TERM AND TERMINATION

 

SECTION V.1 Date of Termination. The Employment Period shall end on the Date of
Termination. For purposes of this Agreement, the “Date of Termination” shall
mean the first to occur of the following: (a) December 28, 2018; (b) the Company
providing Notice of Termination (as defined below) without Cause to the
Executive; (c) the Company providing Notice of Termination for Cause to the
Executive; (d) the Executive providing Notice of Termination specifying his
resignation for Good Reason to the Company; (e) the Executive providing Notice
of Termination without Good Reason to the Company; (f) the Company providing
Notice of Termination to the Executive as a result of the Executive’s Permanent
Disability; or (g) the Executive’s death. In the event that there are
circumstances which would give rise to a termination by the Company for Cause,
the Company may, in its sole and exclusive discretion, treat such termination as
a termination without Cause.

 

SECTION V.2 Resignation by the Executive Without Good Reason or Termination by
the Company for Cause. If the Employment Period shall be terminated as a result
of the Executive’s resignation or leaving of his employment, other than for Good
Reason, or if the Company shall terminate the Employment Period for Cause,
Executive shall continue to: (a) receive Base Salary and benefits set forth in
Section 4.02 through the Date of Termination and (b) receive reimbursement of
all Reimbursable Expenses incurred by the Executive prior to the Date of
Termination.

 

SECTION V.3 Termination for Other Reasons. If the Employment Period shall be
terminated by the Executive for Good Reason, by the Company without Cause, as a
result of the Executive’s Permanent Disability or upon the Executive’s death,
the Executive (or his estate, in the case of death) shall continue to receive
the Base Salary through the Date of Termination; vest in any equity granted to
the Executive through the Date of Termination; provided, however, that, in the
event the Employment Period shall be terminated either by the Executive for Good
Reason or by the Company without Cause, (i) the vesting shall be accelerated and
all unvested equity shall immediately be fully vested and (ii) if the equity is
not publicly listed and traded, the Executive shall have the right to require
the Company to purchase from him any or all of the equity held by the Executive
at a price equal to the lesser of (x) fair market value or (y) 1.5 (one and
one-half) times the book value of such equity as of the end of the month
immediately preceding the Date of Termination; (c) receive reimbursement for all
Reimbursable Expenses incurred by the Executive prior to the Date of
Termination.

 

SECTION V.4 Notice of Termination. Any termination by the Company for Permanent
Disability or Cause or without Cause or by the Executive for Good Reason or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and, with respect to termination by the
Company for Permanent Disability or Cause or resignation by the Executive for
Good Reason, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision
indicated. Following the provision of a Notice of Termination by the Company,
the Company may direct, in its sole and exclusive discretion, that the Executive
perform no duties and exercise no powers or resign from any office held in
connection with his employment with the Company or its Subsidiaries. Following
the provisions of a Notice of Termination by the Executive for Good Reason and
the absence of a correction by the Company of the circumstances constituting
Good Reason in accordance with Section 1.01 above, the Executive may elect that
he perform no duties and exercise no powers or resign from any office held in
connection with his employment with the Company or its Subsidiaries.

 



  5

   



 

ARTICLE VI.

CONFIDENTIAL INFORMATION

 

SECTION VI.1 Obligation to maintain confidentiality. Executive acknowledges that
any proprietary information disclosed or made available to executive or
obtained, observed or known by executive as a direct or indirect consequence of
his employment with or performance of services for the company or any of its
affiliates during the course of his performance of services for, or employment
with, any of the foregoing persons (whether or not compensated for such
services) and during the period in which executive is receiving severance
payments, are the property of the Company and its affiliates. Therefore,
executive agrees that he will not at any time (whether during or after
executive’s term of employment) disclose or permit to be disclosed to any person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any person any proprietary information or records for any reason whatsoever
without the boards consent, unless and to the extent that (except as otherwise
provided in the definition of proprietary information) the aforementioned
matters become generally known to and available for use by the public other than
as a direct or indirect result of executive’s acts or omissions to act.
Executive agrees to deliver to the company at the termination of his employment,
as a condition to receipt of the next or final payment of compensation, or at
any other time the company may request in writing (whether during or after
executive’s term of employment), all records which he may then possess or have
under his control. Executive further agrees that any property situated on the
company’s or its affiliates premises and owned by the company or its affiliates,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by company or its affiliates and their personnel at any
time with or without notice. Nothing in this section 2(a) shall be construed to
prevent executive from using his general knowledge and experience in future
employment so long as executive complies with this section 2(a) and the other
restrictions contained in this agreement.

 

SECTION VI.2 Third Party Information. Executive understands that the Company and
its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions of
Sections 2(a) and 2(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its Affiliates who need to know such information in connection
with their work for the Company or its Affiliates) or use, except in connection
with his work for the Company or its Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing.




  6

   



 

SECTION VI.3 Use of Information of Prior Employers, etc. Executive will abide by
any enforceable obligations contained in any agreements that Executive has
entered into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.

 

SECTION VI.4 Compelled Disclosure. If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy. Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy. If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required; provided, however, that
Executive will use his reasonable best efforts to ensure that such Proprietary
Information is treated confidentially by each Person to whom it is disclosed.

 

SECTION VI.5 The Executive will not disclose or use at any time during or after
the Employment Period any Confidential Information of which the Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
the Executive’s performance of duties assigned to the Executive pursuant to this
Agreement. Under all circumstances and at all times, the Executive will take
reasonable and appropriate steps to safeguard Confidential Information in his
possession and to protect it against disclosure, misuse, espionage, loss and
theft.

 

ARTICLE VII.

INTELLECTUAL PROPERTY

 

SECTION VII.1 Ownership of Intellectual Property. Executive acknowledges that
all inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports and all similar or related
information (whether or not patentable) that relate to the company’s or any of
its affiliates actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by executive (either solely or
jointly with others) while employed by the company or any of its affiliates
(including any of the foregoing that constitutes any proprietary information or
records) (“work product”) belong to the company or such affiliate and executive
hereby assigns, and agrees to assign, all of the above work product to the
company or such affiliate. Any copyrightable work prepared in whole or in part
by executive in the course of his work for any of the foregoing entities shall
be deemed a work made for hire under the copyright laws, and the company or such
affiliate shall own all rights therein. To the extent that any such
copyrightable work is not a work made for hire, executive hereby assigns and
agrees to assign to company or such affiliate all right, title and interest,
including without limitation, copyright in and to such copyrightable work.
Executive shall promptly disclose such work product and copyrightable work to
the board and perform all actions reasonably requested by the board (whether
during or after executive’s term of employment) to establish and confirm the
company’s or its affiliates ownership (including, without limitation, execution
of assignments, consents, powers of attorney and other instruments).
Notwithstanding anything contained in this section 2(b) to the contrary, the
company’s ownership of work product does not apply to any invention that
executive develops entirely on his own time without using the equipment,
supplies or facilities of the company or its affiliates or subsidiaries or any
proprietary information (including trade secrets), except that the company’s
ownership of work product does include those inventions that: (a) relate to the
business of the company or its affiliates or subsidiaries or to the actual or
demonstrably anticipated research or development relating to the company’s
business; or (b) result from any work that executive performs for the company or
its affiliates or subsidiaries.

 





  7

   



 

ARTICLE VIII.

DELIVERY OF MATERIALS UPON
TERMINATION OF EMPLOYMENT

 

SECTION VIII.1 Delivery of Materials upon Termination of Employment. As
requested by the Company from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all property of the Company or its Subsidiaries,
including, without limitation, all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that, to the best of his knowledge, all such
materials have been delivered to the Company.

 

ARTICLE IX.



NON-COMPETITION AND NON-SOLICITATION

 

SECTION IX.1 Non-Competition. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company or its Subsidiaries, and
that his services will be of special, unique and extraordinary value to the
Company. In addition, the Executive hereby agrees that at any time during the
Employment Period, and, if his Employment Period is terminated by the
Executive’s resignation other than for Good Reason or by the Company for Cause,
for a period ending one (1) year after the Date of Termination (the
“Non-Competition Period”), he will not directly or indirectly own, manage,
control, participate in, consult with, render services for or in any manner
engage in any business competing with the businesses of the Company or its
Subsidiaries as such businesses exist or are in process or being planned as of
the Date of Termination, within any geographical area in which the Company or
its Subsidiaries engage or plan to engage in such businesses; provided, however,
that the portion of the Non-Competition Period following the Date of Termination
shall be reduced by the period of time, if any, between the date of Notice of
Termination is given and the Date of Termination; provided, however, the
Executive may serve as a director of other entities. It shall not be considered
a violation of this Section 9.01 for the Executive to be a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.

 

SECTION IX.2 Non-Solicitation of Employees. The Executive hereby agrees that
during the Employment Period and for a period of one (1) year after the Date of
Termination (the “Non-Solicitation Period”) the Executive will not, directly or
indirectly through another entity, induce or attempt to induce any senior
employee of the Company or its Subsidiaries with whom the Executive had material
dealings to leave the employ of the Company or its Subsidiaries, or in any way
interfere with the relationship between the Company or its Subsidiaries and any
such employee thereof or otherwise employ or receive the services of any such
individual who was an employee of the Company or its Subsidiaries at any time
during such Non-Solicitation Period or within the six-month period prior
thereto.

 



  8

   



 

SECTION IX.3 Non-Solicitation of Customers. During the Non-Solicitation Period,
the Executive will not induce or attempt to induce any customer, supplier,
client, insured, reinsured, reinsurer, broker, licensee or other business
relation of the Company or its Subsidiaries with whom the Executive had material
dealings to cease doing business with the Company or its Subsidiaries.

 

SECTION IX.4 Enforcement. If, at the enforcement of Sections 9.01, 9.02 or 9.03,
a court holds that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions in this Section 9 to cover the maximum
duration, scope and area permitted by law.

 

SECTION IX.5 Conditions. The provisions of this Article 9 shall not be
enforceable by the Company against the Executive unless the Company timely pays
the amounts and provides the benefits to be provided to the Executive (or his
estate) under Sections 5.02 and 5.03.



 

ARTICLE X.

EQUITABLE RELIEF

 

SECTION X.1 Equitable Relief. The Executive acknowledges that (a) the covenants
contained herein are reasonable, (b) the Executive’s services are unique, and
(c) a breach or threatened breach by him of any of his covenants and agreements
with the Company contained in Sections 6.01, 7.01, 8.01, 9.01, 9.02 or 9.03
could cause irreparable harm to the Company for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Company may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01, 9.02 or 9.03, the Company shall have the absolute right to apply to
any court of competent jurisdiction for such injunctive or other equitable
relief as such court may deem necessary or appropriate in the circumstances.

 



  9

   



 

ARTICLE XI.

EXECUTIVE REPRESENTATIONS AND INDEMNIFICATION

 

SECTION XI.1 Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) except for
agreements provided to the Company by the Executive, the Executive is not a
party to or bound by any employment agreement, non-competition agreement or
confidentiality agreement with any other Person, and (c) upon the execution and
delivery of this Agreement by the Company, this Agreement will be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.
Notwithstanding Section 11.02 below, in the event that any action is brought
against Executive involving any breach of any employment agreement,
non-competition agreement or confidentiality agreement of the Executive with any
other Person, the Executive shall bear his own costs incurred in defending such
action, including but not limited to, court fees, arbitration costs, mediation
costs, attorneys’ fees and disbursements.

 

SECTION XI.2 General Indemnification. The Company agrees that if the Executive
is made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (each, a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Executive shall be indemnified
and held harmless by the Company to the fullest extent permitted or authorized
by applicable law and its organizational documents, against all cost, expense,
liability and loss reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company agrees to maintain a directors’
and officers’ liability insurance policy covering the Executive to the extent
that comparable companies customarily provide such coverage for their executive
officers.

 





  10

   



 

ARTICLE XII.

MISCELLANEOUS

 

SECTION XII.1 Rights and Remedies. The Company will be entitled to enforce its
rights and remedies under this Agreement specifically, without posting a bond or
other security, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. There are
currently no disciplinary or grievance procedures in place, there is no
collective agreement in place, and there is no probationary period.

 

SECTION XII.2 Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION XII.3 Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided that the Executive may not assign his
rights or delegate his obligations under this Agreement without the written
consent of the Company.

 

SECTION XII.4 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement

 

SECTION XII.5 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all of which counterparts taken together will constitute one
and the same agreement.

 

SECTION XII.6 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 



SECTION XII.7 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below:



 



 

 

James Holland

 

 

 

If to the Executive:

 

 

Dept 106. Office 12A, Greenhill Street Stratford Upon Avon



Warwickshire CV376LF, United Kingdom

 

 

 

If to the Company:

 

Dept 106. Office 12A, Greenhill Street Stratford Upon Avon

Warwickshire CV376LF, United Kingdom



 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 



  11

   



 

SECTION XII.8 Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

SECTION XII.9 No Third Party Beneficiary. This Agreement will not confer any
rights or remedies (or any obligations) upon any person other than the Company,
the Executive and their respective heirs, executors, successors and assigns.

 

SECTION XII.10 Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof.

 

SECTION XII.11 Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

 

SECTION XII.12 Survival. Sections 5.02, 5.03, 6.01, 7.01, 8.01 and Articles 9,
10, 11 and 12 will survive and continue in full force in accordance with their
terms notwithstanding any termination of the Employment Period.



 

SECTION XII.13 GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF
THE STATE OF NEVEDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS AND
(EXCEPT AS OTHERWISE SET FORTH IN SECTION 12.15 BELOW) THE PARTIES HEREBY SUBMIT
TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF NEVADA LOCATED IN CLARK
COUNTY, NEVADA.

 



  12

   



 

SECTION XII.14 Arbitration. Except as otherwise set forth in Section 10.01
above, in the event that a dispute shall arise between the parties concerning
this Agreement, then such dispute shall be submitted to the Judicial Arbitration
and Mediation Services, Inc. (“JAMS”) for resolution in a confidential private
arbitration in accordance with the comprehensive rules and procedures of JAMS,
including the internal appeal process provided for in Rule 34 of the JAMS rules
with respect to any initial judgment rendered in an arbitration. Any such
arbitration proceeding shall take place in Las Vegas, Nevada before a single
arbitrator. The arbitrator shall be acceptable to both the Company and the
Executive. However, if the parties cannot agree on an acceptable arbitrator, the
dispute shall be decided by a panel of three arbitrators, one appointed by each
of the parties and the third appointed by JAMS. Each party shall each bear their
respective costs (including attorney’s fees) and shall split the fee of the
arbitrator; provided, however, that if the Executive prevails in the dispute,
the Company shall be responsible for the reasonable attorney’s fees incurred by
the Executive in connection with the dispute. Judgment upon the final award
rendered by such arbitrator, after giving effect to the JAMS internal appeal
process, may be entered in any court having jurisdiction thereof. If JAMS is not
in business or is no longer providing arbitration services, then the American
Arbitration Association shall be substituted for JAMS for the purposes of the
foregoing provisions. Each party agrees that it shall maintain confidentiality
in respect to any arbitration between them.

 

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT ON THE 1ST
DAY OF JANUARY, 2017, TO BE EFFECTIVE AS OF THE DATE AND YEAR FIRST ABOVE
WRITTEN.

 

 



  DATA BACKUP SOLUTIONS, INC.         By:

 

Printed Name: Zhi De Liao

 

 

Title: CEO

 



 



  13

   



 

 



 

 

 

 

James Holland

Title: COO, CTO

 



 

 

 

 



14

